DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

Claims 1 and 5-10 rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (US 4437163) (hereinafter Kurihara) and further in view of Murphy et al. (US 20190074896 A1) (hereinafter Murphy).

Regarding independent claim 1 Kurihara teaches a rotating machinery diagnosis and monitoring system (FIG. 2 is a block diagram of a shaft vibration monitoring system), comprising: a vibration meter (Col 4, line 1-5, “LP driving a generator. A vibration transducer 12 as shown in FIG. 1B is mounted on each of the bearings 1 to 6.”);
 a rotation speed sensor (Col 3, line 23-26, “FIG. 1C is a schematic view showing the structure of a reference pulse generator and a rotation speed-responsive pulse generator (i.e. rotation speed sensor);”); and 
a diagnosis and monitoring device including one or more processors and one or more non-transitory computer-readable storage media, the non- transitory computer-readable storage media having stored thereon (Col 3, line 50-55, “computer 35”) that includes an input section, a computing section and an output section, wherein (Fig 2- presenting calculator, Amp -input section, block 22 -computing section and 24 output section),  
the input section  receives vibration values from the vibration meter and rotation speeds from the rotation speed sensor as operation data of a rotating machine(Column 4 lines 23-40 – “Referring to FIG. 2, the detected shaft vibration signal 101 is applied through the amplifier 13 (i.e. input section ) to a detector circuit 20 which provides an output signal (a DC component signal) indicative of the average value of the amplitude A of the input signal 101. The detector output signal indicative of the vibration amplitude A is applied to a monitoring circuit 24 and to a differentiating circuit 22 (i.e. computing section) which provides an output signal indicative of the rate of change A of the vibration amplitude. The pulse signal 105 or 106 indicative of the rotation speed N of the rotary machine is also applied from the pulse generator to the monitoring circuit 24.” Monitor 24 is shown in Fig. 2 as outputting alarm data.); the computing section performs computations using the operation data received (Col 4, line 24-40); 
wherein the computing section is configured to identify peak values of the vibration values and evaluate a degree of abnormality of the rotating machine from  magnitude of the peak values of the vibration values and/or the rotation speeds at the peak values of the vibration values (Column 4 lines 41-45 – “A method as illustrated in FIG. 3A has been proposed so as to diagnose unusual vibration (i.e. degree of abnormality) of the rotor shaft 11 of the rotary machine on the basis of the relation between the vibration amplitude A (i.e. peak value) and the rotation speed N of the rotary machine.”), and
wherein the computing section is configured to evaluate the degree of abnormality from the rotation speeds at the peak values of the vibration values based on an index with respect to a critical speed (See the thresholds used in evaluating the “safety,” “alarm,” and “trip” scores shown in Fig. 3 and described at Column 3 line 41 to Column 4 line 9. The plurality of ranges used here is indication of critical speed).
	wherein the computing section is configured to create a two-dimensional graph in which points are plotted in a coordinate system with coordinate axes indicating the vibration values and the rotation speeds (Fig 3A and 3B, Column 4, line 41-55), the points being defined by the peak values and the rotation speeds corresponding to the peak values (Fig 3A and 3B represents different points for peak value), and 
	wherein the two-dimensional graph is divided into multiple areas ( Fig 3A , divided in 3 regions as mentioned in Column 4, line 41-45- alarm ,tip and safety), wherein the multiple areas are divided at least into a first area in proximity to a critical speed region of the rotating machine and a second area that exists in a position away from the first area, and wherein a degree of abnormality is evaluated to be higher when the points defined by the peak values and the rotation speeds corresponding to the peak values are plotted in the second area than when the points defined by the peak values and the rotation speeds corresponding to the peak values are plotted in the first area ( Fig 3 A, Column 4, line 41-65. It represents three areas marked as alarm area (first area), trip area (second area). Vibration amplitude-based detection results such as Trip, alarm, safety presented in Fig 3B presents degree of abnormality).  

	Kurihara is silent with regards to wherein the output section is configured to display externally a result of evaluations performed by the computing section.
	wherein the output section is configured to display externally the two-dimensional plane created by the computing section.
	
	Murphy teaches wherein the output section is configured to display externally a result of evaluations performed by the computing section (Para [0035], “When a single event is occurs, it might be displayed with a caution color on a display or light, recorded in a log, or sent out over an electronic reporting mechanism such as SNMP traps, relay contacts, email, etc.” According to Abstract any vibration is considered as an event. So, during presence of vibration based on the strength of vibration (i.e. evaluation result) a result is displayed).
	wherein the output section is configured to display externally the two-dimensional graph created by the computing section (Para [0035], “When a single event is occurs, it might be displayed with a caution color on a display or light, recorded in a log, or sent out over an electronic reporting mechanism such as SNMP traps, relay contacts, email, etc.” According to Abstract any vibration is considered as an event. So, during presence of vibration based on the strength of vibration (i.e. evaluation result) a result is displayed. Para 35 also teaches display of log which can be the graph presented in the display).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement presentation of vibration results as taught by Murphy into the vibration monitoring system of Kurihara since the technique of Murphy is applied on the vibration monitoring system. Therefore, this technique of displaying vibration evaluated results would facilitate detection of any unwanted vibration and taking corrective measures easily (Murphy, Para [0005]).

Regarding claim 5 the combination of Kurihara and Murphy teaches the limitations of claim 1.
	Kurihara further teaches wherein the computing section gives scores to the peak values of the vibration values plotted in the areas for each of the peak values (Fig 3A, Column 4, line 41-45) wherein the computing section gives higher scores to the peak values of the vibration values plotted in the second area than the scores to the peak values of the vibration values plotted in the first area (Column 4, line 57-65, “ Besides the above method of monitoring the shaft vibration by dividing the rotation speed range into a plurality of ranges (i.e. scores) as shown in FIG. 3A, there is another method in which the shaft vibration is monitored on the basis of continuous functions f1(N) and f2(N) of the rotation speed N of the rotary machine. In FIG. 3B, the relation f1 (N) <A<f2 (N) holds in an alarm region, the relation f2 (N) <A holds in a trip region,”)
 wherein the computing section diagnoses a level of abnormality based on the scores given to the peak values, and wherein the output section is configured to display externally the level of the abnormality diagnosed by the computing section (Based on 3A and 3B the abnormality level is based on the score of alarm, trip or safety which is deducted based on vibration and speed value).  

Regarding claim 6 the combination of Kurihara and Murphy teaches the limitations of claim 1.
	Kurihara further teaches wherein the rotating machine includes a plurality of vibration meters (Fig 1A,1B 1-6, Col 4, line 1-3, “ A vibration transducer 12 (i.e. vibration meter) as shown in FIG. 1B is mounted on each of the bearings 1 to 6. ), wherein the two-dimensional graph is one of a plurality of two-dimensional graphs that are created for each of vibration values detected by the vibration meters ( Fig 3A , divided in 3 regions showing vibration amplitude as mentioned in Column 4, line 41-45- alarm ,tip and safety),  
	Kurihara is silent with regards to wherein the output section displays externally the two-dimensional graph in which the scores in each of the areas of the two-dimensional graphs determined for each of the vibration meters are added up together.
	Murphy teaches wherein the output section displays externally the two-dimensional graph in which the scores in each of the areas of the two-dimensional graphs determined for each of the vibration meters are added up together ( Para [0035], “When a single event is occurs, it might be displayed with a caution color on a display or light, recorded in a log, or sent out over an electronic reporting mechanism such as SNMP traps, relay contacts, email, etc.” According to Abstract any vibration is considered as an event. So, during presence of vibration based on the strength of vibration (i.e. evaluation result) a result is displayed. Also based on Abstract – “The arrangement herein provides an algorithm to analyze the disturbance events which calculates for each event a score dependent on the presence of the event and the value associated with the event, generates a summation of the scores in a FIFO and when the summation of the scores exceeds a predetermined threshold within a predetermined time period, the processor emits a signal triggering the alarm condition.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement presentation of vibration results as taught by Murphy into the vibration monitoring system of Kurihara since the technique of Murphy is applied on the vibration monitoring system. Therefore, this technique of displaying vibration evaluated results would facilitate detection of any unwanted vibration and taking corrective measures easily (Murphy, Para [0005]).

Regarding claim 7 the combination of Kurihara and Murphy teaches the limitations of claim 1.
	Kurihara further teaches wherein the two-dimensional plane is one of a plurality of two-dimensional graphs that are created for each of critical speed regions of rotation speeds (Fig 3A, divided in 3 regions showing vibration amplitude as mentioned in Column 4, line 41-45- alarm, tip and safety. The rotation speed presented in X axis showing critical speed for different regions),  
	Kurihara is silent with regards to wherein the output section displays externally one two-dimensional graph in which the scores are added up together in each of the areas of the two-dimensional graphs.
	Murphy teaches wherein the output section displays externally one two-dimensional graph in which the scores are added up together in each of the areas of the two-dimensional graphs (Para [0035], “When a single event is occurs, it might be displayed with a caution color on a display or light, recorded in a log, or sent out over an electronic reporting mechanism such as SNMP traps, relay contacts, email, etc.” According to Abstract any vibration is considered as an event. So, during presence of vibration based on the strength of vibration (i.e. evaluation result) a result is displayed. Also based on Abstract – “The arrangement herein provides an algorithm to analyze the disturbance events which calculates for each event a score dependent on the presence of the event and the value associated with the event, generates a summation of the scores in a FIFO and when the summation of the scores exceeds a predetermined threshold within a predetermined time period, the processor emits a signal triggering the alarm condition.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement presentation of vibration results as taught by Murphy into the vibration monitoring system of Kurihara since the technique of Murphy is applied on the vibration monitoring system. Therefore, this technique of displaying vibration evaluated results would facilitate detection of any unwanted vibration and taking corrective measures easily (Murphy, Para [0005]).

Regarding claim 8 the combination of Kurihara and Murphy teaches the limitations of claim 1.
	Kurihara further teaches wherein the rotating machine includes a plurality of vibration meters to detect vibrations of bearing units on a drive-side and a driven-side(Fig 1A,1B 1-6, Col 4, line 1-3, “ A vibration transducer 12 (i.e. vibration meter), and wherein the computing section creates a two-dimensional graph for vibration from each of the vibration meters, and creates a two-dimensional plane graph for vibration of each difference between vibrations from the vibration meters( Fig 3A , divided in 3 regions showing vibration amplitude as mentioned in Column 4, line 41-45- alarm ,tip and safety. Also based on Col 8, line 24-30, “FIG.9F that an output signal from the selective output circuit 75 is shown by the solid waveform when the difference ∆A or ∆A above described exceeds the setting defining the region S),  
	Kurihara is silent with regards to wherein the output section displays externally the two-dimensional plane graphs created by the computing section 
	Murphy teaches wherein the output section displays externally the two-dimensional plane graphs created by the computing section (Para [0035], “When a single event is occurs, it might be displayed with a caution color on a display or light, recorded in a log, or sent out over an electronic reporting mechanism such as SNMP traps, relay contacts, email, etc.” According to Abstract any vibration is considered as an event. So, during presence of vibration based on the strength of vibration (i.e. evaluation result) a result is displayed.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement presentation of vibration results as taught by Murphy into the vibration monitoring system of Kurihara since the technique of Murphy is applied on the vibration monitoring system. Therefore, this technique of displaying vibration evaluated results would facilitate detection of any unwanted vibration and taking corrective measures easily (Murphy, Para [0005]).

Regarding claim 9 the combination of Kurihara and Murphy teaches the limitations of claim 5.
	Kurihara further teaches wherein the areas are set in the two-dimensional plane defined by the vibration values and the rotation speeds in a way that, a first upper limit and a first lower limit of a rotation speed are set with a boundary between the first area and another area, a second upper limit and a second lower limit of the rotation speed are set in rotation speed positions located farther away from the first area than the first upper limit and the first lower limit of the rotation speed, a first upper limit and a first lower limit of a vibration value are set to define a most normal area as a vibration value in a critical speed, and a second upper limit and a second lower limit of the vibration value are set in vibration value positions located farther than the first upper limit and the first lower limit of the vibration value (Fig 3A presents the upper limit and lower limits by N1 ,N2 and N3. For details please check Column 4, line 40-65).  

Regarding independent claim 10 Kurihara teaches a rotating machinery diagnosis and monitoring method using vibration values (FIG. 2 is a block diagram of a shaft vibration monitoring system]) comprising the steps of: receiving vibration values of the rotating machinery from a vibration meter (Col 4, line 1-5, “LP driving a generator. A vibration transducer 12 as shown in FIG. 1B is mounted on each of the bearings 1 to 6.”); receiving rotation speeds of the rotating machinery from a speed sensor ( Col 3, line 23-26, “FIG. 1C is a schematic view showing the structure of a reference pulse generator and a rotation speed-responsive pulse generator (i.e. rotation speed sensor)”); identifying peak values of the vibration values; and evaluating a degree of abnormality of the rotating machine from  magnitude of the peak values of the vibration values and/or the rotation speeds at the peak values of the vibration values (Column 4 lines 41-45 – “A method as illustrated in FIG. 3A has been proposed so as to diagnose unusual vibration (i.e. degree of abnormality) of the rotor shaft 11 of the rotary machine on the basis of the relation between the vibration amplitude A and the rotation speed N of the rotary machine.”), 
	wherein evaluating the degree of abnormality from the rotation speeds at the peak values of the vibration values is based on an index with respect to a critical speed (See the thresholds used in evaluating the “safety,” “alarm,” and “trip” scores shown in Fig. 3 and described at Column 3 line 41 to Column 4 line 9. This different score presents degree of abnormality).
	creating a two-dimensional graph in which points are plotted in a coordinate system with coordinate axes indicating the vibration values and the rotation speeds (Fig 3A and 3B, Column 4, line 41-55), the points being defined by the peak values and the rotation speeds corresponding to the peak values (Fig 3A and 3B represents different points for peak value), 
	 dividing the two-dimensional graph into multiple areas (Fig 3A, divided in 3 regions as mentioned in Column 4, line 41-45- alarm, tip and safety), 
	dividing the multiple areas at least into a first area in proximity to a critical speed region of the rotating machine and a second area that exists in a position away from the first area, and evaluating a degree of abnormality to be higher when the points defined by the peak values and the rotation speeds corresponding to the peak values are plotted in the second area than when the points defined by the peak values and the rotation speeds corresponding to the peak values are plotted in the first area ( Fig 3 A, Column 4, line 41-65. It represents three areas marked as alarm area (first area), trip area (second area). Vibration amplitude-based detection results such as Trip, alarm, safety presented in Fig 3B presents degree of abnormality). 
	Kurihara is silent with regards to wherein displaying externally the two-dimensional graph created by the computing section.
	Murphy teaches displaying externally the two-dimensional graph created by the computing section (Para [0035], “When a single event is occurs, it might be displayed with a caution color on a display or light, recorded in a log, or sent out over an electronic reporting mechanism such as SNMP traps, relay contacts, email, etc.” According to Abstract any vibration is considered as an event. So, during presence of vibration based on the strength of vibration (i.e. evaluation result) a result is displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement presentation of vibration results as taught by Murphy into the vibration monitoring system of Kurihara since the technique of Murphy is applied on the vibration monitoring system. Therefore, this technique of displaying vibration evaluated results would facilitate detection of any unwanted vibration and taking corrective measures easily (Murphy, Para [0005]).

Response to Arguments
Applicant's arguments filed on 10/21/2022 have been fully considered.
With regards to “Claim Interpretation 35 U.S.C. 112(f)” the arguments are persuasive. The amended claim withdraws the 112(f) invocation.
With regards to remarks about “Claim Rejection – 35 USC 112(a)”, the arguments are persuasive. The rejection is withdrawn.
With regards to remarks about “Claim Rejection – 35 USC 112(b)”, the arguments are persuasive. Amended claim clarifies the indefiniteness. Thus, the rejection is withdrawn.
With regards to remarks about “Claim Rejection 103”, the arguments are not persuasive. Below is examiner’s response for the argument:
	Applicant argues – “In Kurihara. the position of a critical speed is not defined in FIG. 3A and a critical speed is not specified. For example, although rotation speeds Nil, N2, N3 are shown in FIG. 3A as the borders of three regions, any of the rotation speeds NI, N2, N3 are not defined as a critical speed. Further, it is not described that which region”
	Examiner respectfully disagree for following reason:
	Kurihara clearly teaches the different speed and corresponding abnormality detection level in Fig 3A and 3B. Combining teaching from 3A and 3B it is very clear that speeds can be in three ranges alarm, trip or safe. Please check Col 3, line 20-35 and Col 4 in the prior art for detail explanation.
	Applicant further argues – “Kurihara, in which a definition of a critical speed is lacked and positions of a first area and a second area are not specified, does not disclose the feature of the present invention that “a degree of abnormality is evaluated to be higher when the points defined by the peak values and the rotation speeds corresponding to the peak values are plotted in the second area than when the points defined by the peak values and the rotation speeds corresponding to the peak values are plotted in the first area."
	Examiner respectfully disagree for following reason:
	Kurihara clearly teaches different areas based on different level of abnormality in Fig 3A and 3B. In safety region the relation of A is 0<A<A1. In similar way other regions are specified. Please check Col 4 of the prior art.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Sonnichsen et al. (US 6456945 B1) – This art teaches measuring rotation speed to detect anomaly in vibrating rotor.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2857



/KYLE R QUIGLEY/Primary Examiner, Art Unit 2857